IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 20, 2008
                                No. 07-50451
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JUAN CARLOS HERNANDEZ-ALFEREZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1810-ALL


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Juan Carlos Hernandez-Alferez (Hernandez) pleaded guilty to one count
of importation of marijuana and to one count of possession with intent to
distribute marijuana. He appeals the concurrent 27-month sentences imposed
by the district court.
      Hernandez argues that the district court clearly erred in determining that
he was not a minor participant, given that his only activity in the offense was to
drive a vehicle across the Mexican border into the United States. Hernandez

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50451

argues that there were other people involved in the offense with a higher degree
of culpability.
      We review the district court’s determination of a defendant’s role in the
offense for clear error. United States v. Deavours, 219 F.3d 400, 404 (5th Cir.
2000). To be eligible for a minor role adjustment, a defendant “must have been
peripheral to the advancement of the illicit activity.” United States v. Miranda,
248 F.3d 434, 447 (5th Cir. 2001). In light of Hernandez’s actual involvement in
importing and possessing a distributable quantity of marijuana, the district
court did not clearly err in denying an adjustment for a minor role in the offense.
See United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995); United States v.
Gallegos, 868 F.2d 711, 712-13 (5th Cir. 1989). Accordingly, the judgment of the
district court is AFFIRMED.




                                        2